Citation Nr: 0206126	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-17 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of appeal of claims for entitlement to service 
connection for sinusitis, a gastrointestinal disorder, and a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1996.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in May 1999.  After adjudicating other issues 
then pending on appeal, the Board remanded the case to the RO 
for the purpose of initial consideration of the issue of 
timeliness of appeal of claims of entitlement to service 
connection for sinusitis, a gastrointestinal disorder, and a 
left knee disorder.

This matter comes before the Board from a December 2000 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The RO 
determined that the veteran's substantive appeal was untimely 
filed on the issues of service connection for sinusitis, a 
gastrointestinal disorder, and a left knee disorder. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that in its May 1999 remand, 
the Board noted that it appeared from the facts of the record 
that the issues of entitlement to service connection for 
sinusitis, gastrointestinal disorder, and a left knee 
disorder had not been procedurally prepared and certified for 
appellate review. 

The Board instructed the RO to afford the veteran the 
opportunity to submit evidence on the issue of timeliness of 
appeal of the claims of entitlement to service connection for 
sinusitis, a gastrointestinal disorder, and a left knee 
disorder.  

If the benefit requested was not granted to the veteran's 
satisfaction, the RO was to issue a supplemental statement of 
the case.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO is further advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall, supra.

In a decision dated in December 2000, the RO determined that 
the veteran had not timely filed a substantive appeal with 
respect to the previous July 1996 denial of entitlement to 
service connection for sinusitis, gastrointestinal problems, 
and a left knee disorder.  The veteran's representative 
timely filed a notice of disagreement with the December 2000 
determination in October 2001.  38 C.F.R. § 20.201 (2001).  
The RO has not yet issued a statement of the case in response 
to the notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Thus, if a 
claim has been placed in appellate status by the filing of a 
notice of disagreement, the Board must remand the claim to 
the RO for preparation of a statement of the case as to that 
claim.  See VAOPGCPREC 16-92 (1992).




The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2001) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903, and 
20.1304).  The need for the RO to issue a statement of the 
case is such a matter.  See Chairman's Memorandum No. 01-02-
01 (January 29, 2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case covering the issue of timelines 
of appeal on claims for service 
connection for sinusitis, a 
gastrointestinal disorder, and a left 
knee disorder.  The appellant should be 
advised of the requirements necessary to 
perfect a timely appeal if he wishes 
appellate review.  The RO should insure 
that the representative is provided a 
copy of all pertinent correspondence.

3.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

